Citation Nr: 1135624	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-49 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left leg disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reopened and denied the Veteran's claim of entitlement to service connection for a left leg injury.  In February 2009, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in December 2009.

In May 2011, the Veteran presented sworn testimony during a video conference hearing in Muskogee, Oklahoma, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

To establish jurisdiction over the issue of entitlement to service connection for a left leg disability, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been received sufficient to reopen the claim for service connection for a left leg disability.

The issue of entitlement to service connection for a left leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.





FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for osteoarthritis of the left knee (claimed as left knee) in June 2003 on the basis that the evidence did not show that the Veteran had a chronic disability that began in service; the Veteran was properly informed of the adverse decision and his appellate rights; the Veteran did not appeal this decision.

2.  Evidence submitted subsequent to the RO's June 2003 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left leg disability.


CONCLUSIONS OF LAW

1.  The RO's June 2003 decision denying the Veteran's claim of entitlement to service connection for osteoarthritis of the left knee is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left leg disability has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for a left leg disability, this application is being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA with regard to his application to reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The initial issue before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a left leg disability.  After a review of the evidence of record, the Board finds that new and material evidence has been submitted with regard to this claim.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran previously sought service connection for a left leg/knee disability.  He filed his original claim of entitlement to service connection for this disability in October 2001.  A March 2002 rating decision from the Muskogee RO denied the claim.  The Veteran did not appeal this decision.  

The Veteran again sought service connection for a left leg or knee disability in March 2003.  A June 2003 rating decision from the Muskogee RO denied service connection because the service treatment records only showed a single in-service complaint relating to the left knee, not a chronic disability.  At the time of the most recent denial, statements from the Veteran, service treatment records, VA treatment records, lay statements from the Veteran's brother and friend, and a February 2002 VA examination were considered.  The June 2003 RO decision is the last final denial of this claim.

The new evidence submitted since the June 2003 denial consists of additional statements and hearing testimony from the Veteran, additional VA treatment records, Social Security Administration (SSA) records, a May 2008 VA examination, and a December 2007 private medical opinion.

Significantly, the December 2007 private medical opinion from Dr. D. E. B. opines that the Veteran's current bilateral knee disabilities are related to his reported in-service left knee injury.  As noted above, the credibility of this opinion, and the Veteran's underlying report of an in-service injury, must be presumed at this juncture.  See Justus, supra.  Thus, the Board concludes that the December 2007 private medical opinion satisfies the low threshold requirement for new and material evidence.  As such, the claim is reopened.


ORDER

As new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a left leg disability, to this extent only, the appeal is granted.

REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's reopened claim of entitlement to service connection for a left leg disability.

The Veteran contends that his current left leg disability is the result of his military service.  Specifically, he asserts that he injured his left knee in service and has experienced left knee pain since that time.  He, therefore, believes service connection is warranted.

The Veteran was afforded a VA examination in May 2008.  The examiner opined that the Veteran's osteoarthritis of the left knee was not related to his military service because the Veteran's degenerative changes of the left knee were no worse than those of his right knee which was not injured in service.  She also noted that the Veteran identified a scar from his in-service fall and that the scar was not at the knee, but 4 centimeters below.  The examiner, however, did not address the Veteran's documented right knee injury or if the separate right knee injury could explain why both knees had the same level of degenerative changes.  She also did not address other diagnoses that the Veteran has received relative to his left leg, including gout and a non-healing lesion of the left lower leg, and whether these might be related to his military service.  See VA treatment records, March 2001, May 2002.  Further, she specifically indicated that she did not review the service treatment records, including those actually documenting the Veteran's in-service left knee complaints.  Finally, she failed to address the Veteran's contentions of continuous symptoms of left knee pain since service.  In light of these deficiencies, the May 2008 VA examiner's opinion is not sufficient to render a decision on the issue of service connection for a left leg disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for a left leg disability must be remanded for a new VA examination and opinion.

The Board notes that the December 2007 private medical opinion from Dr. D. E. B. states that the Veteran's bilateral knee disabilities were related to his military service because the Veteran had no other injuries from which he could have developed posttraumatic arthritis.  However, Dr. D. E. B. does not discuss the Veteran's 1974 post-service injury to the right knee.  Further, Dr. D. E. B. does not note, or appear to have been informed of, the nature of the Veteran's documented in-service complaints, medical treatment, and diagnoses, as documented in the service treatment records.  As such, his opinion is not sufficient, on its own, to grant service connection.

The Veteran has also claimed that he received VA treatment at the VA Medical Center (VAMC) in Muskogee, Oklahoma, beginning in either 1970 or 1972.  However, the claims file only includes VA treatment records from the Muskogee VAMC beginning in 2001.  It appears that these are all of the treatment records from the Muskogee VAMC.  However, as the case is being remanded, the AMC should again attempt to obtain any earlier treatment records from the Muskogee VAMC.  If no additional treatment records are available, this must be documented in the claims file.

Finally, at his May 2011 Board hearing, the Veteran claimed that his service treatment records were burned in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  Specifically, he claims that additional service treatment records relating to a hospitalization in Frankfurt, Germany, following his reported in-service fall, are missing and were lost in the fire.  There is no evidence to support the Veteran's contention that his service treatment records were destroyed in the fire or that they are incomplete.  Rather, the Veteran's seemingly complete service treatment records are in the claims file.  However, as the case is being remanded, the AMC should attempt to obtain any missing service treatment records, specifically relating to any treatment the Veteran may have had at the Army hospital in Frankfurt, Germany in January or February 1969.  If no additional treatment records are available, this must be also documented in the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with the claims file any outstanding VA treatment records from the Muskogee VA Medical Center, particularly beginning in 1970 or 1972 and relating to the Veteran's left leg or knee.

If the AMC is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

2.  Attempt to obtain and associate with the claims file any outstanding service treatment records identified by the Veteran, to include any service treatment records from January or February 1969 hospital treatment at an Army hospital in Frankfurt, Germany, relating to a left leg laceration.

If the AMC is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of his left leg or knee disability.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  The examiner should note the Veteran's in-service complaints of left knee/leg pain, assertions of continuous left knee pain since service, and all post-service left leg or knee diagnoses (including arthritis, gout, and a lesion/irritated scar).  

The examiner must state whether the Veteran's currently diagnosed left knee osteoarthritis, or any other identified left knee or left leg disability, was caused by a disease or injury in service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.
4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a left leg disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


